DETAILED ACTION
This is the initial Office action based on the application filed on February 28, 2019.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation Under 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Such claim limitations are: “a distance component means for […],” “a score generator means for […],” and “a report generator means for […]” in Claims 19 and 20. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If the Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), the Applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claims 1, 2, 5-7, and 13 recite “the input features.” It should read -- the input features of the test point --.
Claims 1, 4, 7, and 9 recite “the local explanation score.” It should read -- the local explanation score for the test point --.
Claim 2 contains a typographical error: the word “and” should be added after the first “identifying” limitation.
Claims 2-9 recite “[t]he system.” It should read -- The computer system --.
Claim 4 recites “the additional local explanation score.” It should read -- the additional local explanation score for the test point --.
Claim 5 recites “the plurality of local explanation scores.” It should read -- the plurality of local explanation scores for the test point --.
Claims 7 and 17 recite “the machine learning model.” It should read -- the MLM --.
Claims 9, 19, and 20 recite “the first prototype.” It should read -- the first prototype of the first class --.
Claims 9, 19, and 20 recite “the second prototype.” It should read -- the second prototype of the second class --.
Claim 10 recites “a machine learning model (MLM) that classified.” It should read -- a machine learning model (MLM) that classifies --.
Claims 10, 11, 12, and 15 recite “the global explanation score.” It should read -- the global explanation score for the input feature --.
Claims 10, 11, and 16 recite “the local explanation scores.” It should read -- the local explanation scores for the prototypes --.
Claims 10, 14, and 18 recite “the prototypes.” It should read -- the group of prototypes --.
Claims 10-18 recite “[t]he method.” It should read -- The computer-implemented method --.
Claim 13 recites “the local explanation score.” It should read -- the local explanation score for the prototype --.
Claim 13 recites “the prototype in the second class.” It should read -- the prototype of the second class --.
Claim 14 recites “the additional local explanation scores.” It should read -- the additional local explanation scores for the prototypes --.
Claim 15 recites “the additional global explanation score.” It should read -- the additional global explanation score for the additional input feature --.
Claim 17 recites “determining the group of prototypes […].” It should read -- further comprising determining the group of prototypes […] --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation “the input feature of the first prototype of the first class.” There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “an input feature of the first prototype of the first class” for the purpose of further examination.
Claims 2-9 depend on Claim 1. Therefore, Claims 2-9 suffer the same deficiency as Claim 1.

Claim 1 recites the limitation “the input feature of the second prototype of the second class.” There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “an input feature of the second prototype of the second class” for the purpose of further examination.
Claims 2-9 depend on Claim 1. Therefore, Claims 2-9 suffer the same deficiency as Claim 1.

Claim 1 recites the limitation “the input feature to the test point.” There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “an input feature to the test point” for the purpose of further examination.
Claims 2-9 depend on Claim 1. Therefore, Claims 2-9 suffer the same deficiency as Claim 1.

Claim 3 recites the limitation “the additional input feature of the first prototype.” There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “an additional input feature of the first prototype” for the purpose of further examination.
Claim 4 depends on Claim 3. Therefore, Claim 4 suffers the same deficiency as Claim 3.

Claim 3 recites the limitation “the additional input feature of the second prototype.” There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “an additional input feature of the second prototype” for the purpose of further examination.
Claim 4 depends on Claim 3. Therefore, Claim 4 suffers the same deficiency as Claim 3.

Claim 3 recites the limitation “the additional input feature to the test point.” There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “an additional input feature to the test point” for the purpose of further examination.
Claim 4 depends on Claim 3. Therefore, Claim 4 suffers the same deficiency as Claim 3.

Claim 4 recites the limitations “the input feature” and “the additional input feature.” There are insufficient antecedent bases for these limitations in the claim. In the interest of compact prosecution, the Examiner subsequently interprets these limitations as reading “an input feature” and “an additional input feature,” respectively, for the purpose of further examination.

Claim 5 recites a Markush group, where members are being “selected from a group of prototypes that comprises a condensed representation of data points classified by the MLM using the input features.” However, it is improper to use the term “comprising” instead of “consisting of.” Ex parte Dotter, 12 USPQ 382 (Bd. App. 1931). Thus, the alternative expressions present uncertainty or ambiguity with respect to the question of scope or clarity of the claims. See MPEP § 2173.05(h). In the interest of compact prosecution, the Examiner subsequently interprets this Markush group as reading “selected from a group of prototypes that consists a condensed representation of data points classified by the MLM using the input features” for the purpose of further examination.

Claims 5, 7, 8, and 15 recite the limitation “the input feature.” There is insufficient antecedent basis for this limitation in the claims. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “an input feature” for the purpose of further examination.

Claim 10 recites the limitation “the input feature of a first prototype.” There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “an input feature of a first prototype” for the purpose of further examination.
Claims 11-18 depend on Claim 10. Therefore, Claims 11-18 suffer the same deficiency as Claim 10.

Claim 10 recites the limitation “the input feature of a second prototype.” There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “an input feature of a second prototype” for the purpose of further examination.
Claims 11-18 depend on Claim 10. Therefore, Claims 11-18 suffer the same deficiency as Claim 10.

Claim 10 recites the limitation “the input feature that is indicative of an importance of the input feature.” There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “an input feature that is indicative of an importance of the input feature” for the purpose of further examination.
Claims 11-18 depend on Claim 10. Therefore, Claims 11-18 suffer the same deficiency as Claim 10.

Claim 14 recites the limitation “the additional input feature of a first prototype.” There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “an additional input feature of a first prototype” for the purpose of further examination.
Claim 15 depends on Claim 14. Therefore, Claim 15 suffers the same deficiency as Claim 14.

Claim 14 recites the limitation “the additional input feature of a second prototype.” There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “an additional input feature of a second prototype” for the purpose of further examination.
Claim 15 depends on Claim 14. Therefore, Claim 15 suffers the same deficiency as Claim 14.

Claim 14 recites the limitation “the additional input feature that is indicative of an importance of the additional input feature.” There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “an additional input feature that is indicative of an importance of the additional input feature” for the purpose of further examination.
Claim 15 depends on Claim 14. Therefore, Claim 15 suffers the same deficiency as Claim 14.

Claim 15 recites the limitation “the additional input feature.” There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “an additional input feature” for the purpose of further examination.

Claim 19 recites the limitation “the input feature for the test point, the first prototype, and the second prototype.” There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “an input feature for the test point, the first prototype, and the second prototype” for the purpose of further examination.
Claim 20 depends on Claim 19. Therefore, Claim 20 suffers the same deficiency as Claim 19.

Claim 19 recites the limitation “the user.” There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “a user” for the purpose of further examination.
Claim 20 depends on Claim 19. Therefore, Claim 20 suffers the same deficiency as Claim 19.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim 1 recites the limitations “identifying […] a test point […],” “selecting a first prototype […],” “comparing a value of an input feature […],” “generating […] a local explanation score […],” and “generating a report […].” (Note that the limitations are not repeated in verbatim for the purpose of brevity.) These recited steps, under the broadest reasonable interpretation, cover performance of the steps in the human mind alone or with the aid of pen and paper. That is, other than reciting “one or more processors” and “one or more computer storage media,” nothing in the claim precludes these steps from practically being performed in the human mind alone or with the aid of pen and paper. For example, but for the “one or more processors” and “one or more computer storage media” language, “identifying […] a test point […]” in the context of the claim encompasses a user making a mental identification. Similarly, “selecting a first prototype […],” “comparing a value of an input feature […],” “generating […] a local explanation score […],” and “generating a report […]” in the context of the claim encompass the user manually performing these steps.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind alone or with the aid of pen and paper but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – one or more processors and one or more computer storage media. The processor and computer storage medium are recited at a high-level of generality (i.e., as generic processor and computer storage medium) such that they amount to no more than mere instructions to apply the judicial exception using generic computer components. Also, the claim recites the additional element “transmitting a message […].” (Note that the limitation is not repeated in verbatim for the purpose of brevity.) The additional element is an insignificant extra-solution activity to the judicial exception. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more processors and one or more computer storage media amount to no more than mere instructions to apply the judicial exception using generic computer components. Mere instructions to apply a judicial exception using generic computer components cannot provide an inventive concept. Furthermore, the additional element “transmitting a message […]” simply appends a well-understood, routine, and conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception is not indicative of an inventive concept. MPEP § 2106.05(d)(II) expressly states that the courts have recognized the computer function of receiving or transmitting data over a network as a well‐understood, routine, and conventional computer function when it is claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Thus, a person of ordinary skill in the art would readily comprehend that it is well-understood, routine, and conventional in the computing art to transmit a message to a client device. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as a combination adds nothing that is not already present when looking at the additional elements taken individually. The claim is not patent eligible.

Claims 2-9 are rejected under 35 U.S.C. 101 as directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for at least the reasons stated above. The claims are dependent on Claim 1, but do not add any feature or subject matter that would solve the judicial exception deficiencies of Claim 1. For instance, Claims 2-9 either recite further mental steps which fail to make the claims any less abstract or elements that do not integrate the judicial exception into a practical application of the judicial exception and thus are not significantly more than the abstract idea. Claims 2-9 do not add any steps or elements, when considered both individually and as a combination, that would convert Claim 1 into patent-eligible subject matter.
Claims 1-9 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

The other independent claims, Claims 10 and 19, are directed to a computer-implemented method and a computer system, respectively. The mere recitation of generic computer elements in Claims 10 and 19 cannot transform a patent ineligible abstract idea into a patent-eligible invention. Likewise, limiting an abstract idea to a computer environment does not make an invention patent-eligible. Alice, 134 S. Ct. at 2359 (holding patent ineligible claims that “amount to nothing significantly more than an instruction to apply the abstract idea … using some unspecified, generic computer” and in which “each step does no more than require a generic computer to perform generic computer functions” (internal quotation marks, citation omitted)).

Claims 11-18 are rejected under 35 U.S.C. 101 as directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for at least the reasons stated above. The claims are dependent on Claim 10, but do not add any feature or subject matter that would solve the judicial exception deficiencies of Claim 10. For instance, Claims 11-18 either recite further mental steps which fail to make the claims any less abstract or elements that do not integrate the judicial exception into a practical application of the judicial exception and thus are not significantly more than the abstract idea. Claims 11-18 do not add any steps or elements, when considered both individually and as a combination, that would convert Claim 10 into patent-eligible subject matter.
Claims 10-18 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

Claim 20 is rejected under 35 U.S.C. 101 as directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for at least the reasons stated above. The claim is dependent on Claim 19, but does not add any feature or subject matter that would solve the judicial exception deficiencies of Claim 19. For instance, Claim 20 either recite further mental steps which fail to make the claim any less abstract or elements that do not integrate the judicial exception into a practical application of the judicial exception and thus are not significantly more than the abstract idea. Claim 20 does not add any steps or elements, when considered both individually and as a combination, that would convert Claim 19 into patent-eligible subject matter.
Claims 19 and 20 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

Allowable Subject Matter
Claims 1-20 are allowable over the cited prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2002/0180805 (hereinafter “Chickering”) discloses automatically assigning scores to predictor values for measuring the influence of each predictor/variable value pair on a prediction of likely user choices.
US 2014/0229162 (hereinafter “Kim”) discloses generating a plurality of segments from sentences in a data set.
US 2018/0322406 (hereinafter “Merrill”) discloses explaining results generated by machine learning models.
US 2019/0354805 (hereinafter “Hind”) discloses explanations for artificial intelligence recommendations.
US 10,558,913 (hereinafter “Turner”) discloses machine learning using artificial neural networks for emulating intelligence that are trained for assessing risks or performing other operations and for providing explainable outcomes associated with these outputs.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191